             Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 1 of 20
tr)
                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WISCONSIN                    DOC HO


                                                                                  ;TT, 30 Pt11: 75

             THOMAS M. WILLAN AND
             JULIA A WILLAN                                                            tk
             4407 Vilas Hope Rd,
             Cottage Grove WI 53527

             Plaintiff,                                  casein CV 345 MC
                           VS.                         COMPLAINT

                                                    DEMAND FOR JURY TRIAL
             COUNTY OF DANE, DCZ,
             JOE PARISI, TODD VIOLANTE,
             ROGER LANE, PAM ANDROS,
             SARAH JOHNSON
             210 Martin Luther King Jr Blvd
             Madison WI 53703

             Defendants.




      Respectfully Submitted,




      Thomas M Willan, Pro Se
      4407 Vilas Hope Rd
      Cottage Grove WI 53527
      tom@ironmanbuildings.com
      608-438-3103
        Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 2 of 20




PARTIES,
1.The Plaintiffs, Thomas M Willan and Julia A WilIan are the owners of real property located in the
Town of Cottage Grove WI farm preservation district. (Hereinafter referred to as "the Property") with a
local address of 4407 Vilas Hope road. And they own and operate lronman Buildings LLC (Hereinafter
referred to as "IMB")
2. The Defendant, County of Dane. Is a quasi-municipal corporation organized under the laws of
Wisconsin, with a principal place of business at 210 Martin Luther Kind, Blvd., Madison WI 53703. The
County is responsible for regulation zoning in the unincorporated areas of Dane County, including The
Town of Cottage Grove. (Hereinafter referred to as "DCZ")
3. Defendant Joe Parisi is sued in his official capacity as the Chief Executive of Dane County Wisconsin.
Executive Parisi's official address is 210 Martin Luther Kind, Blvd., Madison WI 53703, County of
Dane, State of Wisconsin. Virtually all County agencies, including the DCZ Department report to
Executive Parisi as the chief executive of the Dane County, he is the appointing authority and supervisor
of the leadership at those agencies. Defendant Joe Parisi is sued in his official capacity as Chief Executive
of Dane County Wisconsin.
4. Defendant Todd Violante is sued in his official capacity as the Director of Planning and Zoning of
Dane County Wisconsin. Director Violante's official address is 210 Martin Luther Kind, Blvd., Madison
WI 53703, County of Dane, State of Wisconsin. Defendant Todd Violante is sued in his official capacity
as Director of Planning and zoning of Dane County Wisconsin
5. Defendant Roger Lane is sued in his official capacity as the Administrator of Planning and Zoning of
Dane County Wisconsin. Administrator Lane's official address is 210 Martin Luther Kind, Blvd.,
Madison WI 53703, County of Dane, State of Wisconsin. Defendant Roger lane is sued in his official
capacity as Director of Planning and zoning of Dane County Wisconsin
6. Defendant Pam Andros is sued in her official capacity as the Assistant to Director of Planning and
Zoning of Dane County Wisconsin. Assistant Andros's official address is 210 Martin Luther Kind, Blvd.,
Madison WI 53703, County of Dane, State of Wisconsin. Defendant Pam Andros is sued in her official
capacity as Director of Planning and zoning of Dane County Wisconsin
7. Defendant Sarah Johnson is sued in her official capacity as the Assistant to Administer of Zoning of
Dane County Wisconsin. Assistant Johnson's official address is 210 Martin Luther Kind, Blvd., Madison
WI 53703, County of Dane, State of Wisconsin. Defendant Sarah Johnson is sued in her official capacity
as Assistant to Administer of Zoning of Dane County Wisconsin


JURISDICTION AND VENUE
I. This action is brought under 42 U.S.C. § 1983, because Defendants, and each of

them, acting under color of state law, have deprived Plaintiffs, and the members of the class of
persons they represent, of rights secured under the United States Constitution.
2. This action arises under the Fourth, Fifth and Fourteenth Amendments to the United


                                                      2
        Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 3 of 20




States Constitution. Accordingly, this Court has jurisdiction over the subject matter of this
action under 28 U.S.C. § 1331 (federal question jurisdiction), 42 U.S.C. § 1343 (civil rights

jurisdiction) and 28 U.S.C. § 1367 (supplemental jurisdiction).
3. Venue is proper in this district pursuant to 28 U.S.C. § 1391(6)(2) because the events giving rise to the
dispute occurred in this district and Defendants reside in this district.
4.Secondary jurisdiction for a review of the DCZ comprehensive ordinance adoption prescribed under
59.69 This Court has jurisdiction to hear this case pursuant to Wis. Stat. § 59.69(14), which states, "A
landowner, occupant or other person who is affected by a county zoning ordinance or amendment, who
claims that the ordinance or amendment is invalid because procedures prescribed by the statutes or the
ordinance were not followed, shall commence an action within the time provided by s. 893.73 (1), and a
declaratory judgment under Wis. Stat. § 806.04. This Court has jurisdiction to hear this case pursuant to
Wis. Stat. § 806.04(1), which states that "[c]ourts of record within their respective jurisdictions shall have
power to declare rights, status, and other legal relations whether or not further relief is or could be
claimed."
5. Secondary jurisdiction for a review under Section 806.04(2) further states that any person "whose
rights, status or other legal relations are affected by a statute.. . may have determined any question of
construction or validity arising under the ... statute. .. and obtain a declaration of rights, status or other
legal relations thereunder."


INTRODUCTION
In 2011, the plaintiffs purchased a 2.2 acre parcel of land that was originally part of a 21 acre agricultural
parcel. The property was zoned A-1 Exclusive and came with a 2200 square foot farm house that was
built in 1973, and a 3000 square foot 1940 something dairy barn with a 20' high hay loft located in the
upper barn, a silo and a milk house attached to the front. The property is located in the Town of Cottage
Grove Farm preservation district where the local zoning is maintained and regulated by Dane County
Planning and Zoning(Defendants). The plaintiffs own and operate out of a converted Milk House office, a
company called konman buildings LLC that sells Agricultural post frame Barns and buildings to Farmers
and agricultural industry businesses. They have spent well over $75,000 restoring the outside of the barn,
installing new 600 amp service. The Barn has been used to produce millions of dollars of agricultural
accessory revenue since it was built in the 1940s. This specific agricultural Barn is built exclusively for an
agricultural purpose which is permitted under both State of Wisconsin chapter 91, ATCP 49 and Dane
county zoning FP-B zoning district. The plaintiff's property as a matter of law, is allowed by law to be
used for an agricultural accessory purpose under both State law and Dane county ordinance as it has been
since 1940s and has continued since 2011 when the plaintiffs purchased the property. As a result of the
new "adopted zoning ordinance" and the defendants reclassifying the property in a substandard zoning
district RR-2, the defendants have deprived the plaintiffs of the permitted agricultural property rights and
have threatened the Plaintiffs with legal action if the Plaintiffs use their property for permitted agricultural
purposes.
Plaintiffs' Section 1983 claim is extensively laid out below but, this case is twofold: First, the defendants
violated Plaintiffs' substantive due process rights by depriving them of a fundamental right. By taking
outright the property zoning A-1 exclusive in 2013 and the Ag-2 in 2019, that carried a permitted right to
use the Dairy Barn for an agricultural accessory use in the previous zoning ordinance, which is the subject

                                                       3
        Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 4 of 20



of this action (referred to in the Complaint as the "adopted zoning ordinance"), the Defendants have taken
the Plaintiffs property(Dairy Barn) interest for public use without compensation, that violates the
Plaintiffs civil rights under the 5th and 14th amendment to the federal Constitution. These illegal
constitutional actions by the defendants have caused serious financial hardship to the plaintiffs.
Plaintiffs' Second Section 1983 claim, the Defendants violated Plaintiffs' procedural due process rights
by failing to undertake proceedings to determine the extent to which the adopted zoning ordinance took
away parcel rights by classifying plaintiffs property RR-2 instead of FP-B, and failed to acknowledge the
plaintiffs June 28, 2018 request for zoning under FP-B. The County Board approved the revised zoning
ordinance of this parcel according to a substandard zoning classification, used by the defendants to take
away the plaintiffs property, that had a permitted right of use under the former ordinance in violation of
the Plaintiffs civil rights under the 4th and 14th amendment
By changing the plaintiffs zoning classification in 2013 from AG-1 exclusive in a farm preservation
district to AG-2 and RR-2 in a farm preservation district, the Defendants have deprived Plaintiffs of their
beneficial interest in their permitted use to use their agricultural accessory building, to run agricultural
accessory businesses out of, under their previous zoning classification, that by defendants reclassifying to
RR-2 the defendants have made a regulatory taking of the plaintiffs agricultural accessory building
without due process of law. Specifically, Defendants failed to provide a meaningful process to determine
the right zoning classification that fit the plaintiffs current permitted uses, during the complete zoning
comprehensive revision resolution that passed on January 19th by the common council of Dane county,
resulting in a violation by the plaintiffs constitutional rights to continue to use the "Barn" for an
agricultural accessory use as defined by Wis stat. 91.01
COMPLAINT


    1. Dane County has certified their zoning ordinance under Wisconsin section 91 stats and have
       agreed to carry out the Wisconsin legislature's mandates under chapter 91 which mandates
       special treatment to farming, farm tracts, farm land, farm buildings and the preservation of farms,
       farm tracts, farm lands, and farm buildings.
    2. The Plaintiffs original property was an 80 acre parcel that had a farm house built in 1973 and has
       a 1940 something Dairy Barn that was featured in a book in 1958, called Farms of Dane County.
       This specific dairy barn as built, is exclusive to an agricultural or an agricultural accessory use as
       defined by Wisconsin statute chapter 91 and ATCP 49. The lower level with short ceilings was
       used for milk production, the high arching 20' ceiling was used for hay storage, the attached silo
       was used for silage and the attached milk house was used for milk storage.
    3. This specific barn was continually been used for, crops, milking and hay storage into the 1990s
       when the next owner bought the property in 1997. As part of the purchase 1997 deal, 18 acres
       were split off from a 20.1 parcel leaving the 2.1 acre barn and house parcel and an 18 acre parcel
       for crops. The 18 acres were leased for crop production and the barn was used for raising
       chickens and agricultural accessory uses. Due to a problem with DCZ accepting paperwork
       unlawfully in 1997 when the lot split was determined by DCZ, to be null and void with the
       zoning resorting back to ag-1 exclusive and this first came to light in 2012.
    4. Under Wis 91.01 (5)(a) the plaintiff's property is defined as a "base farm tract" in a farm
       preservation district. The property is dedicated in a Farm preservation district, in the Town of
       Cottage Groves comprehensive plan and is dedicated as a matter of law that the Zoning


                                                      4
    Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 5 of 20




    regulations be administrated according to the certified rules and regulations under Wisconsin
    section 91 known as the Wisconsin Farm preservation act.
5. The plaintiffs in 2011, purchased the 2.1 acre parcel which was zoned A-I Exclusive, in the
    Town of Cottage Groves Farm preservation district. The property came with a 2 bedroom house
    built in 1973 along with a Large Dairy barn from 1948 circa. The 1997 owners still own the other
    18 acres that they lease out for crops.
6. The plaintiffs since they purchased the property in 2011, they have used a portion of the farm
    tract to produce tomatoes and assorted vegetables for sharing with the neighbors, eating and
    canning. They also have a small gold fish farm in the overflow pond giving gold fish to children
    who visit the farm. And the plaintiffs reside in the farm house.
7. Since 2010, the plaintiffs own and operate an Agricultural accessory business called Ironman
    Buildings LLC out of a Barn Office . (IMB) Ironman buildings, sells and contracts to build
    agricultural accessory barns directly to farmers, all around Wisconsin, Illinois and Iowa. They
    moved IMB to the property in 2011.(See ironmanbuildings.com)
8. Since 2011, the plaintiffs have invested considerable time and money fixing the property and
    preserving their 1940 something Barn to be used for a permitted agricultural accessory use to
    operate IMB, their agricultural accessory business out of under chapter 91 Wisconsin Statutes.
9. Due to the Agricultural economy being stagnant the last 3 or 4 years, most all farmers are losing
    money. As farmers are not purchasing farm buildings, like IMB produces. IMB has suffered
    greatly financially. IMB has produced over 12 million in revenue since they moved to the
    property.
10. As a result of DCZ actions in this suit, the revenue for IMB has dropped from a high of 2.2
    million a year in 2013 to 400k in 2018.
11. With the Wisconsin agricultural economy in the tanks, and IMB needing a new source of
    revenue, started exploring options with DCZ to one day showcase our beautiful restored barn by
    sharing with the public through renting it out to third party private individuals for private events
    for their family, friends and neighbors.(Agricultural themed Weddings, family reunions, birthday
    parties)
12. Under   Wis Stat 59.69 DCZ is the primary zoning administrator for rural townships in Dane
    County including the Town of Cottage Grove where the plaintiff's property is located.
13. On January 17, 2019, the Dane County Board of Supervisors adopted 2018-0A-20, which
    comprehensively revised the Dane County Zoning Ordinance (Chapter 10, Dane County Code).
    This represents the first comprehensive revision in the county zoning ordinance's history.
14. The Town of Cottage Grove adopted the new comprehensive plan on February 9, 2019.
15. Defendant Roger Lane who possesses no formal legal, zoning or college degree, is in charge of
    administering all of DCZ, and is designated by ordinance, the sole permit issuing agent,
    enforcement agent, and its sole legal expert on all of DCZ ordinances.
16. Defendant Pam Andros who possesses no formal zoning degree, who was in charge of
    administering post cards in June of 2018, by U.S. mail to all the citizens of Dane County
    regarding the upcoming comprehensive zoning change and what a property's new zoning code
    was going to be arbitrarily reassigned by defendant Lane.
17. Prior to the new comprehensive plan being adopted by either government entity, the plaintiffs
    received a rezoning card in the mail from DCZ in June 2018 explaining what DCZ thought our
    new zoning district code should be. On June 28, 2018 the plaintiffs sent an email to the defendant
    Roger Lane, Defendant Andros, and the Town of Cottage Grove declining that their parcel be put
    into RR-2 and that they wanted to be put in FP-B zoning.


                                                 5
      Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 6 of 20



  18. The state of Wisconsin grants DCZ the authority under 59.69 to blanket amend the ordinance, but
      the statute doesn't grant DCZ the authority to change zoning classifications that effect a property
      permitted rights without the property owners' permission. The Card sent by DCZ was the only
      notification in this case the plaintiffs received, and the plaintiff's response was what the owners
      gave DCZ permission to change their zoning classification to under the new ordinance.
  19. Since any zoning request changes must be done through chapter 59.69 and a comprehensive
      zoning adoption is a part the process of, the plaintiffs property had to be rezoned and reclassified
      as part of the comprehensive adopted plan. The plaintiffs expressly requested FP-B by email to
      Defendant Lane and Defendant Andros, the request was never objected to by either of the
      defendants, and as a matter of law is defined under Wis Stat. 91.01(5) in which the description of
      the zoning district, the plaintiffs as a matter of law were entitled to be rezoned FP-B under 59.69.
  20. The defendants never notified the plaintiffs of any objection to the FP-B zoning classification or
      even responded to Plaintiff's June 28, 2018 email request to be rezoned FF-B. In violation of
      constitutional due process.
  21. On March 6, 2019 Plaintiffs were inquiring with DCZ by email, that they were thinking of
      possibly renting out their historic fixed up restored barn for agricultural purposes to private
      individuals. The Plaintiffs were informed in the denial letter that DCZ had put them in RR-2
      zoning as part of the denied the right to use their barn as an incidental use for agricultural
      accessory uses.
  22. DCZ in June of 2018 was negligent, willful and deliberate and as a matter of law was required to
      zone the plaintiffs property FP-B, under the adoption of the comprehensive plan adoption. DCZ
      had every opportunity to object to FP-13 zoning request of the plaintiff's property into the
      requested zoning district, but they refused to communicate anything, including responding to the
      June 28, 2018 email request.
  23. DCZ is now made a regularity taking of the plaintiffs Barn which denies the plaintiffs, as
      purchased the legal right to use the permitted barn to produce income using it in the Agricultural
      accessory business in a farm preservation district, as the barn has done since it was built in the
      1940s.
FIRST REGULATORY TAKING OF PLAINTIFFS PROPERTY WITHOUT DUE PROCESS UNDER
COLOR OF LAW
  24. Plaintiffs reallege and incorporate by reference each of the allegations set forth above.
  25. The Defendants are in charge of writing, administering and enforcing the provisions of chapter 10
      DCO under the authority Chapter 59, and 91 of the Wisconsin Statutes.
  26. That on or about January 9,2013 Defendant Violante and Defendant Lane became aware of an
      issue with the 1997 rezoning of the plaintiff's property.
  27. Defendant Lane responded on January 10,2013 with what the defendants were required to do to
      correct the issue. That Defendant Lane said we had to rezone because we were zoned A-1
      Exclusive and because our property did not have 35 acres, we were in violation of the zoning
      ordinance because of a substandard lot the plaintiffs had to rezone the property.
  28. Defendant Lane was negligent, willful and deliberate because he failed to disclose the fact and as
      a matter of law, under A-1 Exclusive and chapter 91 the "Farm Preservation act" the plaintiffs
      already had every the right to operate an accessory agricultural business like Ironman buildings
      and had permitted uses that are similar to the FP-B zoning district that the plaintiffs requested
      June 28, 2018.
  29. That on or about January 22, 2013 defendant Parisi became aware of the issues with the plaintiffs
      property and responded to the plaintiffs concerns by email on February 12 and 27th 2013.

                                                   6
    Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 7 of 20



     Defendant Parisi was negligent, willful and deliberate by not overseeing Defendant Lanes illegal,
     negligent, willful and deliberate actions regarding the plaintiffs property.
30. Defendant Violante was negligent, willful and deliberate by not overseeing Defendant Lanes
     illegal, negligent, willful and deliberate actions regarding the plaintiffs property.
31. That as a result of those email responses the defendants were added as a third party defendant in
     Wisconsin Dane County CASE NO. 13CV0452.
32. As a result of the 3" party complaint, the defendants agreed through their attorneys Ryan G.
     Braithwaite, Esq. Crivello Carlson, S.C.710 N. Plankinton Ave. Suite 500 Milwaukee, WI 53203
    to fix and repair the plaintiffs zoning problems as a result of their negligence in 1997. That on
    August 16, 2013 as a result of the agreement, the 3 party Defendants were dismissed by the
    Court without prejudice from the 3"Iparty lawsuit.
33. That pursuant to Wis. Stat. § 893.87 and 893.89 the plaintiffs still have statutory rights to refile
    and recover from the dismissal without prejudice of the 3" party complaint filed August 16, 2013,
    for failure to live up to the dismissal agreement.
34. That after making a site visit and discussing the plaintiff's business plan and property use, it was
    the biased recommendation of Defendant Lane, that the plaintiff's property should be zoned Ag-2
    instead of R-1 which was first recommended by Defendant Lane. In 2013 the plaintiffs didn't
    know anything about zoning, so they took Defendant Lanes expert recommendation and let
    Defendant Lane file all the necessary paperwork Defendant Lane filled out and sent for the
    plaintiff's signature. The plaintiffs were not represented by any counsel at the time, agreed in
    good faith, and just took Defendant Lanes expert opinion that the property could be used for an
    agricultural accessory business in the Farm Preservation District. Defendant Lane mislead the
    plaintiffs and committed a fraud against the plaintiffs, when he knew or should have known as a
    matter of law that the plaintiffs property was already in a the Town Of Cottage Grove Farm
    Preservation district and under Chapter 91 Wisconsin Farm preservation act, that the zoning
    district was a better permitted use under 10.121 A-B AGRICULTURE BUSINESS DISTRICT
    since the IMB was an agricultural accessory business and was better suited instead of defendants
    Lane, suggested Ag-2 zoning that he obtained for the plaintiffs.
35. On June 1, 2017, the plaintiffs became aware that Defendant Lane did not possess any expert
    legal, zoning, or college degrees qualifications administering DCZ.
36. Defendant Parisi was negligent, willful and deliberate in hiring and overseeing Defendant Lane as
    DCZ, zoning administrator, who without any expert legal, zoning, or college degrees has now
    taken the Plaintiffs property in violation of the 5th and 14th Amendment to the United States
    constitution and has threatened legal prosecution for any permitted use associated with the
    agricultural accessory business.
37. Defendant Violante was negligent, willful and deliberate in hiring and overseeing Defendant
    Lane as DCZ, zoning administrator, who without any expert legal, zoning, or college degrees has
    now taken the Plaintiffs property in violation of the 5th and 14th Amendment to the United States
    constitution and has threatened legal prosecution for any permitted use associated with the
    agricultural accessory business.
38. That on or about October 24, 2013 the Plaintiffs property was ultimately rezoned by the board
    from A-1 Exclusive because Defendant Lane told the plaintiffs, they could not be ag-1 exclusive
    because they did not have 35 acres. And that the plaintiffs property were put under AG-2 taking
    away the same permitted rights and privileges that AG-1 exclusive in a farm preservation district.
39. As a result of the defendants negligence in 1997, plaintiffs property was required to be rezoned
    by the defendants in 2013, Defendant Lane under color of law, picked ag-2 zoning, with the full
    knowledge of Defendant Parisi, and Defendant Violante who has conspired against the plaintiffs

                                                 7
      Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 8 of 20



      for the sole purpose to take permitted property rights away without compensation in violation of
      the 5th and 14'h amendment to the constitution.
  40. Since 2013, Defendant Lane has directed county personnel to trespass upon the plaintiffs
      property for the sole purpose of creating all sorts of alleged zoning violations and commenced a
      lawsuit that cost the plaintiffs over $15,000 in attorney fees, fines and court costs defending what
      was and is legal under the plaintiffs previous zoning district A-1 Exclusive.
  41. That Defendant Lane's deliberate and malicious actions under color of law to harass, stalk,
      terrorize, trespass, issue stop work orders, change zoning classifications without due process,
      forcing the plaintiffs to litigate a right he illegally changed under color of law, in 2013 and again
      in 2019, that these deliberate, malicious actions of the defendants have continued to violate the
      Plaintiffs property rights under the 4th, 5th and 14th amendment to the United States Constitution
      and the Constitution and laws of Wisconsin.


SECOND REGULATORY TAKING OF PLAINTIFFS PROPERTY WITHOUT DUE PROCESS


  42. Plaintiffs reallege and incorporate by reference each of the allegations set forth above.
  43. Wis. Stat. § 59.69(5)(d) allows the board by a single ordinance repeal an existing county zoning
      ordinance and reenact a comprehensive revision thereto in accordance with this section.
      "Comprehensive revision", in this paragraph, means a complete rewriting of an existing zoning
      ordinance which changes numerous zoning provisions and alters or adds zoning districts. The
      comprehensive revision may provide that the existing ordinance shall remain in effect in a town
      for a period of up to one year or until the comprehensive revision is approved by the town board,
      whichever period is shorter. If the town board fails to approve the comprehensive revision within
      a year neither the existing ordinance nor the comprehensive revision shall be in force in that
      town. Any repeal and reenactment prior to November 12, 1965, which would be valid under this
      paragraph is hereby validated.
  44. On January 17, 2019, the Dane County Board of Supervisors adopted 2018-0A-20, which
      comprehensively revised the Dane County Zoning Ordinance (Chapter 10, Dane County Code).
      This represents the first comprehensive revision in the county zoning ordinance's history. The
      Town of Cottage Grove adopted the new comprehensive plan on February 9, 2019.
  45. Six months Prior to the adoption of the new ordinance, the Plaintiffs in this case were notified by
      DCZ through a mailing that under the new ordinance, their property would be rezoned RR-2. The
      card was void of any other information what the homeowner could do if they had issues with the
      new zoning ordinance.
  46. Within one week of receiving the postcard, On June 28, 2018 the plaintiffs notified the
      defendants by email, including Defendant Roger Lane, and Defendant Pam Andros in this case,
      "that Plaintiffs received a card in the mail last week suggesting our lot located at 4407 Vitas Hope
      Rd in the Town of cottage Grove be rezoned from AG-2 to RR-2? We respectfully declined the
      RR-2 classification and expressly request that the plaintiffs property parcel be moved into FP-B
      Farmland preservation business zoning district. This classification clearly fits into the State of
      Wisconsin farm preservation plan, the new Dane County ordinance, the towns comprehensive
      farm preservation plan, and our earlier discussions with the Town Board, Roger Lane and the
      zoning committee, regarding our current and future land use of our property. I was out of town
      and missed the meeting last night at the town hall. We look forward to working with Dane
      County and the Town to make this an easy process, so we are open to other reasonable
      suggestions. Please respond in writing to let us know what we have to do to make this happen?

                                                    8
    Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 9 of 20



47. The Plaintiffs received 2 responses, one on June 28, 2018 from Defendant Andros stating, "I am
     out of the office and will return on the morning of Monday July 9th. If you would like to reach
    someone immediately, please call 608-261-9780 and dial 0 to reach a receptionist. If you have
     questions about the postcard you received in the mail, you can also contact Curt at 266-4183. The
    second person also responded on June 28, 2016, was a Town official Mike Duplayee, stating,
    "Mr Willan This was merely a function of the Dane County Board to try and 'solve' some past
    problems concerning Act 10." These were the only 2 written responses regarding the zoning
    change card, ordinance revisions and the requested rezoning FP-B for the plaintiff's property as
    part of the zoning ordinance adoption by the board.
48. That on February 14, 2019 after inquiring with Town chairperson Kris Hampton, regarding our
    zoning request from June 28, 2019, Where Chairman Hampton stated, "he did not know what our
    zoning was and that we the plaintiffs were to contact Defendant Lane.
49. That on February 14, 2019 the plaintiffs inquired by email to the defendants which again included
    Defendant Roger Lane, Defendant Pam Andros, and also included a CC copy to Dane County
    Corporation counsel David Gault regarding their property status. The email included copies of the
    previous email from June 28, 2018 and included sending them the text copy of the ordinance FP-
    B showing them that the property as a matter of law was eligible to be rezoned into FP-B during
    the comprehensive revision. The defendants again never responded to the plaintiff's requests
    regarding their property.
50. That on March 6,2019 after never hearing from the "defendants" regarding the property being
    zoned, the "plaintiffs" sent another email inquiry about business possibilities for the property.
51. That on March 7, 2019 Defendants issued a response that does not include any reference to the
    previous emails requesting FP-B zoning, even though our property under of statue of law and
    ordinance is legally eligible to that FP-B zoning. Instead the defendants deliberately and with
    malice, illegally withhold for the right to be zoned FP-B and what steps were required on June 28,
    2018 when the Plaintiffs formally and in good faith inquired into FP-B zoning amendment as part
    of the comprehensive amendment.
52. That on March 8,2019 the plaintiffs sent in an email request to Defendant Lane, requesting a
    zoning permit to extend the barn and repair snow issues on both sides of the barn and to put a
    deck on one side. Then later in the day a second request was sent with new drawings and revised
    paperwork. The barn and property as a matter of law, legally met all the DCZ ordinance
    requirements for the additional space and repairs.
53. That after not hearing anything regarding the request zoning permit, the plaintiffs on March 10,
    2019 sent another email request with an attached formal letter clarifying the plaintiff's position.
54. That on March 11,2019 the defendant Lane had one of his assistants send a clarification letter
    and email requesting additional information to process the permit.
55. That on March 11,2019 defendant Lane sent another reply letter clarifying his position that the
    plaintiffs were zoned in RR-2 and could not have weddings in their barn because he was
    considering it an indoor assembly. And if we were aggrieved, we could appeal to the board within
    30 days.
56. That on March 11, 2019 plaintiff responded by email letter and informed Defendant Lane that the
    plaintiff was submitting new drawings and paperwork and I would be down March 12 or 13th,
    2019 to pick up the zoning permit to extend and repair the plaintiffs barn.
57. That on March 12, 2019 the plaintiffs sent revised drawings and a response for any additional
    clarification that was needed and a request to come pick up the legal zoning permit that met all
    the DCZ ordinance requirements for the additional space and repairs.


                                                9
     Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 10 of 20



  58. That on March 12, 2019 the Defendant Violante sent a letter of denial of the legal zoning permit
      that met all the DCZ ordinance requirements for the additional space and repairs.
  59. That on March 13, 2019 the plaintiffs sent clarification that they were not requesting a zoning
       permit for a wedding barn, that they were requesting a zoning permit that met all the DCZ
      ordinance requirements for the additional space and repairs to the barn.
  60. That on March 13, 2019 Defendant Violante an email to set up a meeting with Defendant
      Violante, defendant Lane, Defendant Andros, Sara Johnson, and Town chairman Kris Hampton.
      The meeting was set for 11:30 AM March 14, 2019 room 116 City County building.
  61. A meeting was held with the listed participants above. That at the meeting of March 14, 2019
      after some conversation the plaintiffs requested again to be placed in the FP-B zoning district and
      to issue the zoning permit request for the barn extension and repair. The Town chairman of
      Cottage Grove, Kris Hampton, verified for the defendants that the property was located in the
      towns Comprehensive Farm Preservation district and qualified for FP-B zoning. That under the
      ordinance the plaintiffs were legally able to be in the FP-B zoning district. The defendants
      verbally denied the request for rezoning and the requested zoning permit.
  62. That on March 14, 2019 after the meeting, by email communications, the plaintiffs formally
      asked and demanded Defendant Violante, and the rest of the defendants for the zoning permit for
      the barn extension and for a rezoning to FP-B like was requested on June 28, 2018.
  63. That Defendants have never responded to any other emails or requests.
  64. On March 15, 2019 The Zoning departments informal letter filled out by an unqualified no formal
      legal degree in Zoning denying constitutional rights is not binding under Federal or Wisconsin
      law.
  65. Property owners, such as Plaintiffs, face continued uncertainty as to the legality of their property
      rights This litigation seeks to bring certainty to the existing statute and to bring an end to the
      back-and-forth that has cast a dark shadow over the future of Plaintiff's businesses.
  66. The business models of the Plaintiffs were built on and have grown around owning property in a
      farm preservation district and Chapter 91s interpretation of "Farm Preservation act" — allowing
      existing farm tracts no matter what their size, in a legal Farm Preservation District to operate IMB
      legally in the Farm accessory business as defined by Chapter 91 and agreed to by DCZ as their
      certification to the state of Wisconsin that they will adhere to farm preservation. The Plaintiffs are
      now subject to business losses and the possibility of criminal penalties due to the significant
      uncertainty in regarding the interpretation by DCZ of the "Farm Preservation act" under Wis.
      Stat. § 91 as it relates to their ordinance under chapter 10 DCO and plaintiffs property.
  67. That the defendants were willfully, deliberately negligent with the laws of the State of Wisconsin
      and the ordinance of Dane County into the plaintiffs good faith effort of June 28, 2018, and
      subsequent requests to amend the ordinance adoption. A one stop legal right to get the correct
      zoning to allow the plaintiffs the continued legal right to make money off the farm tract property.
      This property of the plaintiffs, as a matter of law, has been allowed unappeased to make the
      property owners the right to make money from the farm tract, up until the plaintiffs, which the
      defendants have for 8 years now continued a, deliberate, willful, negligent act of terrorism that
      violates the plaintiffs constitution rights under, 4, 5 and 14th amendment to the United States
      Constitution and the laws and Constitution of the State of Wisconsin.
DECLARATORY RELIEF
  68. Plaintiffs reallege and incorporate by reference each of the allegations set forth above.



                                                   10
     Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 11 of 20



  69. The confusion and doubt regarding the interpretation of "The Farm Preservation Act," as that
      term is used in Wis. Stat. § 91.09(1) by various county officials charged with enforcing that
      statute, is creating harm to the Plaintiffs.
  70. Plaintiffs may bring pre-enforcement challenges to statutes. "The whole philosophy underlying
      the Uniform Declaratory Judgments Act is that it enables controversies of a justiciable nature to
      be brought before the courts for settlement and determination prior to the time that a wrong has
      been committed or threatened." Borden Co. v. McDowell, 8 Wis. 2d 246, 256, 99 N.W.2d 146
      (1959).
  71. Plaintiffs "do not need to await actual legal action or even a clearly expressed threat of legal
      action against them in order to have standing for a declaratory judgment." Planned Parenthood of
      Wisconsin, Inc. v. Schimel, 2016 WI App 19, 118, 367 Wis. 2d 712 N.W.2d 604. See also
      Wagner v. Milwaukee Cty. Election Comm'n, 2003 WI 103,114, 263 Wis. 2d 709, 666N.W.2d
      816 ("Once the gun has been cocked and aimed and the finger is on the trigger, it is not necessary
      to wait until the bullet strikes to invoke the Declaratory Judgment Act."). Pursuant to Wis. Stat. §
      806.04, Plaintiffs seek and are entitled to a declaratory judgment clarifying their rights and
      determining that their property the right of an accessory use pursuant to FP-B and the "Farm
      Preservation Act" subject to rights or zoning permit requirements under Wis. Stat. § 91.
  72. There exists a substantial, present, and justiciable controversy between Plaintiffs and the
      Defendants with respect to the property rights and use under "The Farm Preservation Act" as that
      term is used in Wis. Stat. § 91.
  73. If this Court does not act, The plaintiffs, including those businesses owned and operated from the
      property are being harmed under color of law.
  74. Plaintiffs herein, will continue to see their businesses harmed by the uncertainty of this situation
  75. The plaintiffs could be exposed to criminal sanctions if they operate their businesses as they
      always have by the defendants using their police powers against the plaintiffs to force
      submission.
ALTERNATIVE DECLARATORY RELIEF
  76. Plaintiffs reallege and incorporate by reference each of the allegations set forth above.
  77. The due process rights guaranteed by the Wisconsin Constitution and the Fourteenth Amendment
      to the United States Constitution are substantially equivalent. See In re Commitment of Hager,
      2018 W140, 117 n. 21, 381 Wis.2d 74, 911 N.W.2d 17.
  78. Article I, Section 1 of the Wisconsin Constitution provides in part: "All people are born equally
      free and independent, and have certain inherent rights; among these are life, liberty and the
      pursuit of happiness..."
  79. Article I, Section 8 of the Wisconsin Constitution provides in part: "No person may be held to
      answer for a criminal offense without due process of law."
  80. The Wisconsin Supreme Court, analyzing criminal penalties, has held that the constitutional
      requirements of due process prohibit criminal statutes that are too vague, mandating "fair notice
      and proper standards for adjudication." State v. Courtney, 74 Wis.2d 705,709, 247 N.W.2d 714
      (1976).
  81. The Wisconsin Supreme Court has directed courts to consider two factors when determining
      whether a statute is void for vagueness:
  82. First, "[a] criminal statute must be sufficiently definite to give a person of ordinary intelligence
      who seeks to avoid its penalties fair notice of conduct required or prohibited." Popanz, 112
      Wis.2d at 173. Second, the "statute must also provide standards for those who enforce the laws


                                                  11
   Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 12 of 20



    and those who adjudicate guilt." Id. State v. Cissell, 127 Wis. 2d 205, 224-25, 378 N.W.2d 691
    (1985) (citing State v. Popanz, 112 Wis. 2d 166, 173, 332 N.W.2d 750 (1983)).
83. DCZ Ordinance Chapter 10 is void for vagueness because the ordinance fails to provide even
    minimal due process standards to reestablish existing property rights when an ordinance is
    comprehensively amended.
84. The DCZ ordinance is vague and broad because it fails to provide standards for any professional
    qualifications, that a zoning administrator must have in issuing legal opinions and issuing legal
    zoning permits for a building on the plaintiffs zoned property.
85. DCZ ordinance requires a permit for everything, and requires everyone to obtain a zoning permit,
    but it fails to provide any adequate written due process standards for the issuing officer to
    determine whether the application meets the legal defmition of the ordinance.
86. Dane County by ordinance does not require a Zoning director or administrator to have law
    degrees to interpret the law, but yet the defendants are allowed by custom, policy, and
    procedures to deny permits with complex legal issues by denying zoning permits with made up
    law. In this case, Defendant Violante, or Lane do not possess a law degree and defendant Lane
    has no degree at all.
87. The next step is the plaintiffs are told by Defendant Lane they can appeal his non legal degree
    opinion dealing with complex legal issues, to a board of citizens, who also do not possess any law
    degree and that courts have said, they do not have power to interpret law. The unconstitutional
    part of the ordinance is defendant's ordinance provides no legal standards for fair adjudication of
    complex legal opinions made by someone who is legally and academically incapable of making
    them.
88. Then the ordinance makes a citizen spend a minimum of 90 days just to get to file a circuit court
    case to interpret complex legal issues that were interpreted by a person with no legal
    qualifications to interpret the laws. At the minimum, the ordinance to pass constitutional mustard,
    must include any denial for a permit, be issued by Dane County corporation counsel who are
    officers of the court and who are properly trained in the law. Where the Wisconsin Constitution,
    Remedy for wrongs. Section 9. Every person is entitled to a certain remedy in the laws for all
    injuries, or wrongs which he may receive in his person, property, or character; he ought to
    obtain justice freely, and without being obliged to purchase it, completely and without
    denial, promptly and without delay, conformably to the laws.
89. The Dane county ordinance is unconstitutional because under Wisconsin chapter 59 zoning
    police powers, the legislature grants specific zoning powers, not entire power over all
    departments in Dane County, however the new Dane County zoning ordinance allows Defendant
    Lane, an unqualified, non-degree, biased zoning administrator complete power to do as wanted to
    enforce, all of the following violations without any due process to get a zoning permit that they
    require you to have by ordinance. Defendant Lane is unqualified to interpret all those legal
    ordinances without being an officer of the court or possess a law degree!
90. (c) Unresolved violations or arrears. The Zoning Administrator may not issue a zoning permit for
    any property upon which there are: 1. Unresolved violations of this ordinance, or Chapters 11, 17,
    14, 74, 75 or 46, Dane County Code, or 2. Delinquent real estate taxes.
91. 10.101(2) Administration, Enforcement and Penalties (e) Application review. The application
    shall be reviewed to determine if the proposed use of the building and location meets the
    applicable ordinance requirements and applicable regulations. If the proposal does not meet the
    requirements or regulations, the application shall be denied and information shall be provided to
    the applicant identifying the reasons for the denial. The ordinance provides no way to get to step
    3 when the plaintiffs are required to defend complex legal opinions issued and decided by a

                                                12
     Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 13 of 20



      nonqualified, nondegree, biased zoning administrator that has complete power with no standards
      or oversight standards by ordinance.
  92. 10.101(4) Administration, Enforcement and Penalties The zoning administrator and any of his or
      her designees may enforce violations of this chapter, Chapter 11, Chapter 17, Chapter 75, and
      Chapter 78, Dane County Code by citation as described in Chapter 2, Dane County Code and s.
      66.0113, Wis. Stats. The ordinance provides no standards for the zoning administrator who may
      or may not be qualified to administer and enforce laws without some legal training on proper
      zoning administration.
  93. Third Party Consultation. If necessary, and expertise is not available from county staff, public
      academic institutions or from appropriate regional, state or federal agencies, the committee may
      consult with a third party to effectively evaluate a conditional use permit application. The zoning
      administrator, or his or her designee, will select the consultant. The applicant for the conditional
      use permit shall bear all reasonable costs and expenses associated with such consultation.
      Applicants retain the right to withdraw a pending conditional use permit application if they
      choose not to pay consultant fees.
  94. The third party consultation in the ordinance is unconstitutional for designating no standards
      other than an unqualified zoning administrator to select a consultant based upon no standards
      other than an arbitrary designation.
  95. Dane County zoning use of the definitions under the "Farm Preservation District" as it is used in
      Wis. Stat. Chapter 91 Wis does not give a person of ordinary intelligence fair notice of conduct
      required or prohibited and does not provide standards for those who enforce the laws and
      adjudicate guilt in relationship to owning property in a Farm preservation district.
  96. For years, legislature has defined and interpreted Wis. Stat. § section 91 as excluding agricultural
      properties in a farm preservation district from certain zoning and permitting requirements. If the
      Zoning administrator can come to an opposite conclusion without any change being made to the
      law itself, then ordinary persons, law enforcers, and law adjudicators cannot possibly be expected
      to understand what conduct the statute is prohibiting.
  97. If this Court does not determine that the plaintiff's property does not enjoy the rights and
      privileges of "The Farm Preservation District" as interpreted under Wis. Stat. § section 91 it
      should, in the alternative, declare that the DCZ ordinance be nullified for not including the FP-B
      rezoning requested by The plaintiffs on June 28, 2018 and section 10 violates the due process
      requirements of the Wisconsin Constitution and is void for vagueness under Wis. Stat. §
      59.69(5)(d).
FOR A WRIT OF MANDAMUS COMPELLING THE DEFENDANTS TO ISSUE A ZONING
PERMIT FOR THE BARN EXTENSION AND REPAIRS THAT HAVE BEEN DENIED
  98. Plaintiffs reallege and incorporate by reference each of the allegations set forth above.
  99. DCZ requires all building alterations must get a zoning permit before you start construction
  100.         The Plaintiffs as a matter of law submitted all the required paperwork for a zoning permit
      as required by DCZ chapter 10.
  101.         The defendants have brought previous legal action against the plaintiffs for not acquiring
      a zoning permit required and then refused to issue one.
  102.         That the defendants are refusing a zoning permit for the Barn extension and repairs based
      upon the plaintiffs desires to have weddings in the legally permitted Barn even though the
      plaintiffs have verbally assured the defendants that they will not have weddings in the Barn until
      they get the legal questions sorted out, but in the mean time they would like to fix the barn and
      the Defendants refuse to issue a zoning permit for the Barn extension and repairs in direct

                                                  13
   Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 14 of 20



   violations of the United States Constitution, the laws and the constitution of the State of
   Wisconsin and the ordinances of Dane County section 10.
103.         This is a private property taking for public use without compensation.
104.         That the plaintiffs have requested $10,000.00 per day every day the defendants have
   refused a zoning permit starting March 12, 2019.
105.         That as a matter of law the plaintiffs are entitled to a zoning permit regardless of Ag-2.
   RR-2 or FP-B zoning districts.
106.          The elements of a writ of mandamus are: 1) a clear legal right; 2) a plain and positive
   duty; 3) substantial damages or injury should the relief not be granted; and 4) no other adequate
   remedy at law. Voces de la Frontera, Inc. v. Clarke, 2017 WI 16, 373 Wis. 2d 348, 891 N.W.2d
   803, 15-1152.
107.         Substantial physical structural damage is being caused to the 1940 something barn,
   located in the Town of Cottage Groves Farm preservation district.
108.         Wherefore the Plaintiffs ask the court to order the defendants to issue the zoning permit
   and to compensate the Plaintiffs for damages of $10,000 a day, including punitive for ignoring
   the plaintiff's rights.
109.         Defendant Roger Lane engaged in a conspiracy to take the Plaintiffs, Julia and Tom
   Willan, personal property rights away for public use without just compensation in violation of the
   5th amendment to the United states constitution and The constitution of the state of Wisconsin
   As a result of the Defendant Lanes' actions, the plaintiffs have spent 8 years of their life tying to
   use their property for agricultural accessory purpose as described under Wisconsin Chapter 91
   and ATCP 49 and they have been wrongfully harassed, fined for a crime they did not commit, in
   violation of 4th 5th and 141 h amendment to the United States Constitution.
110.         Rather than continue to perform the Zoning duties necessary to properly administer the
   ordinance, the Defendants instead conspired among themselves and with others to shortcut the
   process. Specifically, the Defendants unjustly singled out the Plaintiff, as a potential zoning
   violator, and then affirmatively endeavored to stretch and manipulate the facts and the evidence
   to fit the false hypothesis under color of law to deny the plaintiffs a zoning permit on March 12,
   2019 to repair and extend their barn and that the plaintiffs were guilty of certain zoning violations
   and were going to use their property for a non-permitted use.
111.         In that regard, the Defendants manufactured "evidence" that falsely implicated Plaintiff.
   This fabrication of evidence included, but was not limited to, unlawfully trespassing upon the
   plaintiff's private property without a search warrant, manipulating multiple Dane County
   agencies to falsely implicate Plaintiff for multiple false violations, by means of improper
   suggestiveness and outright coercion, all of which violated Plaintiffs constitutional rights.
112.         The unlawful manipulation described in the preceding paragraph included making a false
   statement that "The Zoning Division, Land and Water Resources, and Dane County
   Highway Department is experiencing troubles with a particular individual named Tom
   Willan who lives as 4407 Vilas Hope Road in the Town of Cottage Grove. Mr. Willan does
   not obtain permits for any of his construction projects. His latest project is to add a second
   residence (apartment above his garage) to his existing residence. The existing house is a
   three bedroom house and he claims it is a 2-bedroom. His septic system is designed for a 3-
   bedroom house. There are several lawsuits pending regarding his actions. I just wanted you
   to give you heads up on this matter. He may be coming your way to ask about his septic
   system and obtain approval for his construction project. He always changes his story to get
   approvals. If he does not get his way, he becomes extremely abrasive. See attached
   information. I will be placing a notice in Legistar on this property." And Defendant Lane has

                                                14
      Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 15 of 20



      lied that the plaintiffs were making an apartment, and using the House and Barn for non permitted
      uses when in fact they were not.
   113.         In addition to the foregoing misconduct, the Defendants also disregarded a lawful request
      under Wisconsin stat. 19. For public documents regarding the Defendants misconduct and
      collusion and now has destroyed exculpatory evidence.
   114.         The policy and practice described in the foregoing paragraph was consciously approved
      at the highest policy-making level for decisions involving the zoning department, and was a
      proximate cause of the injuries suffered here by the Plaintiff.
   115.         In addition to the foregoing, Plaintiff was also the victim of, and his injuries were
      proximately caused by, a policy and practice on the part of the County of Dane to pursue and
      secure false zoning violations through profoundly flawed ordinances and biased investigations by
      unqualified and non-trained employees.
   116.         Specifically, throughout the 2000s and continuing thereafter, a group of Dane County
      Zoning employees, including some or all of the Defendants herein, engaged in a systematic
      pattern of coercion, fabrication of evidence, withholding of exculpatory information, and other
      illegal tactics, the sum total of which completely corrupted the zoning investigative process.
   117.         This institutional desire of power to enforce zoning violations more expediently
      regardless of actual guilt or innocence, in order to enhance Defendant Lane's personal standing in
      the Department, was known to the command personnel, who themselves participated in the
      practice.
   118.         The above-described widespread practices, so well settled as to constitute de facto policy
      in the Dane County zoning department during the time period at issue, was able to exist and
      thrive because municipal policyrnakers with authority over the same exhibited deliberate
      indifference to the problem.
   119.         In addition to Plaintiffs, there are now multiple known victims of similar abuses in Dane
      County, though there may well be many more. At least 3 other citizens of Dane county victimized
      by this practice were wrongfully given zoning violation actions and were forced to endure
      expenses as a result of these actions.
   120.         The widespread practices described in the preceding paragraphs were allowed to take
      place because Dane County declined to implement sufficient training and/or any legitimate
      mechanism for oversight or punishment. Indeed, the Department's system for investigating and
      disciplining county employees accused of the type of misconduct which befell Plaintiff was, and
      is, for all practical purposes, nonexistent.
   121.         Defendant Lane who manufactured zoning violations cases against individuals such as
      Plaintiff had every reason to know that they not only enjoyed de facto immunity from criminal
      prosecution and/or Departmental discipline, but that they also stood to be rewarded for closing
      cases no matter what the costs. In this way, this system proximately caused abuses, such as the
      misconduct at issue in this case.
Count 1-42 U.S.C. § 1983
Due Process
   122.       Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
   123.       As described more fully above, all of the Defendants, while acting individually, jointly,
      and in conspiracy, as well as under color of law and within the scope of their employment,
      deprived Plaintiff of his constitutional right to a fair due process procedure.



                                                   15
       Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 16 of 20



    124.        In the manner described more fully above, the Defendants deliberately withheld
       exculpatory evidence, as well as fabricated false reports and other evidence, thereby misleading
       and misdirecting the zoning violation prosecution of Plaintiff. Absent this misconduct, the
       prosecution of Plaintiff could not and would not have been pursued.
    125.        That Defendant Lanes' misconduct also directly resulted in the unjust prosecution of
       Plaintiffs, thereby denying them of their constitutional right to a fair trial, and a fair appeal
       thereof, in violation of the Due Process Clause of the Fourth and Fourteenth Amendment to the
       United States Constitution.
    126.        As a result of this violation of his constitutional right to a fair trial, Plaintiff suffered
       injuries, including, but not limited to, emotional distress, as is more fully alleged above.
    127.        The misconduct described in this Count was objectively unreasonable and was
       undertaken intentionally with willful indifference to Plaintiffs constitutional rights.
    128.        The misconduct described in this Count was undertaken pursuant to the policy and
       practice of the Dane County Zoning Department in the manner described more fully above.
Count II --42 U.S.C. § 1983
False prosecution

    129.        Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
    130.        As described more fully above, all of the Defendants, while acting individually, jointly,
       and in conspiracy, as well as under color of law and within the scope of their employment, caused
       Plaintiffs to be falsely prosecuted in violation of his constitutional rights.
    131.        As a result of this violation, Plaintiff suffered injuries, including but not limited to
       emotional distress, as is more fully alleged above.
    132.        The misconduct described in this Count was objectively unreasonable and was
       undertaken intentionally with willful indifference to Plaintiffs constitutional rights.
    133.        The misconduct described in this Count was undertaken pursuant to the policy and
       practice of the Dane County Zoning in the manner described more fully above.
Count III -- 42 U.S.C. § 1983
Attempted Coerced Confession
    134.        Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
    135.        As more fully described above, one or more of the Defendants used unjustified mental
       torture against Plaintiffs in an attempt to coerce him to confess to multiple zoning violations they
       did not commit.
    136.        As a result of Defendants' unjustified use of mental and police power actions, Plaintiffs
       suffered great mental anguish, humiliation, degradation, physical and emotional pain and
       suffering, and other consequential damages.
    137.        The misconduct described in this Count was undertaken with malice, willfulness, and
       reckless indifference to the rights of others.
    138.        The misconduct described in this Count was also undertaken pursuant to the policy and
       practice of the Dane County Zoning Department in the manner described more fully above.
Count IV --42 U.S.C. § 1983
Equal Protection
    139.        Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.

                                                      16
       Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 17 of 20



    140.        As described more fully above, Defendants, all while acting individually, jointly, and in
       conspiracy, as well as under color of law and within the scope of their employment, denied
       Plaintiff equal protection of the law in violation of his constitutional rights.
    141.        Specifically, these Defendants actively participated in, or personally caused, misconduct
       in terms of abusing Plaintiffs in a manner calculated to coerce and manipulate the plaintiffs
       property into substandard Dane county zoning classification to secure unjust zoning convictions.
       Said misconduct was motivated by personal animus and constituted purposeful discrimination; it
       also affected the plaintiffs in a grossly disproportionate manner vis-a-vis similarly-situated
       citizens under Dane County zoning regulations.
    142.        As a result of this violation, Plaintiff suffered injuries, including but not limited to
       emotional distress, as is more fully alleged above.
    143.        The misconduct described in this Count was objectively unreasonable and was
       undertaken intentionally with willful indifference to Plaintiffs constitutional rights.
    144.        The misconduct described in this Count was undertaken pursuant to the policy and
       practice of the Dane County Zoning in the manner described more fully above.
Count V -- Section 42 USC 1985(3) Conspiracy
Conspiracy to Deprive Constitutional Rights
   145.        Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
   146.        As described more fully above, each of the Defendants conspired, directly or indirectly,
      for the purpose of depriving Plaintiff of Real Property and Equal Protection of the law.
   147.        In so doing, Defendants took actions in furtherance of this conspiracy, causing injury to
      Plaintiff.
   148.        The misconduct described in this Count was undertaken with malice, willfulness, and
      reckless indifference to the rights of others.
   149.        The misconduct described in this Count was undertaken pursuant to the policy and
      practice of the Dane County Zoning in the manner described more fully in preceding paragraphs.
Count V -- Section 42 USC 1985(3) Conspiracy
Conspiracy to Deprive Constitutional Rights
   150.        Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
   151.        After the rezoning of the plaintiff's property in 2013, the Defendants reached an
      agreement amongst themselves to frame Plaintiffs for zoning violations, and to take away
      property rights without due process and to thereby deprive Plaintiff of his constitutional rights, all
      as described in the various Paragraphs of this Complaint.
   152.        Independently, before and after Plaintiffs property rezoning, each of the Defendants
      further conspired, and continue to conspire, to deprive Plaintiff of relief requested to which he
      was lawfully entitled, and which would have led to his more timely exoneration of the property
      taking as described in the various Paragraphs of this Complaint.
   153.        In this manner, the Defendants, acting in concert with other unknown co-conspirators,
      including persons who are not members of Dane County zoning, have conspired by concerted
      action to accomplish an unlawful purpose by an unlawful means.
   154.        In furtherance of the conspiracy, each of the coconspirators committed overt acts and was
      an otherwise willful participant in joint activity.



                                                    17
       Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 18 of 20



    155.       As a direct and proximate result of the illicit prior agreement referenced above, Plaintiffs
       rights were violated, and have suffered financial damages, as well as severe emotional distress
       and anguish, as is more fully alleged above.
    156.       The misconduct described in this Count was undertaken with malice, willfulness, and
       reckless indifference to the rights of others.
    157.       The misconduct described in this Count was undertaken pursuant to the policy and
       practice of the Dane County zoning department in the manner described more fully in preceding
       paragraphs, and was tacitly ratified by policy-makers for the County of Dane with final
       policymaking authority.
Count VII -- Section 1983
Denial of Access to Courts
    158.       Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
    159.        In the manner described more fully herein, each of the Defendants, all while acting
       individually, jointly, and in conspiracy, denied Plaintiff the right to access to courts by their
       wrongful suppression and destruction of information and evidence which deprived Plaintiff of
       constitutional claims against potential Defendants.
    160.       Other claims were diminished by the passage of years, and the accompanying erosion of
       evidence necessary to prove these claims against those Defendants.
    161.       The misconduct described in this Count was undertaken with malice, willfulness, and
       reckless indifference to the rights of others.
    162.       The misconduct described in this Count was undertaken pursuant to the policy and
       practice of the Dane County Zoning Department in the manner described more fully in preceding
       paragraphs.
Count VIII --42 U.S.C. § 1983
Failure to Intervene
    163.       Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
    164.       In the manner described above, during the constitutional violations described above, one
       or more of the Defendants stood by without intervening to prevent the misconduct.
    165.       As a result of the Defendants' failure to intervene to prevent the violation of Plaintiffs
       constitutional rights, Plaintiff suffered pain and injury, as well as emotional distress. These
       Defendants had a reasonable opportunity to prevent this harm, but failed to do so.
    166.       The misconduct described in this Count was objectively unreasonable and was
       undertaken intentionally with willful indifference to Plaintiffs constitutional rights.
    167.       The misconduct described in this Count was undertaken pursuant to Dane County's
       policy and practice in the manner described in preceding paragraphs.
Count IX -- State Law Claim
Malicious Prosecution

    168.       Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
    169.       Defendants caused Plaintiff to be improperly subjected to judicial proceedings for which
       there was no probable cause. These judicial proceedings were instituted and continued
       maliciously, resulting in injury, and all such proceedings were terminated in Plaintiffs favor in a
       manner indicative of innocence.

                                                    18
       Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 19 of 20



    170.       The Defendants identified above accused Plaintiff of criminal activity knowing those
       accusations to be without probable cause, and they made statements to Judges with the intent of
       exerting influence to institute and continue the judicial proceedings.
    171.       Statements of the Defendants regarding Plaintiffs alleged culpability were made with
       knowledge that said statements were false and perjured. In so doing, the Defendants fabricated
       evidence and withheld exculpatory information.
    172.       The misconduct described in this Count was undertaken with malice, willfulness, and
       reckless indifference to the rights of others.
    173.       As a result of this misconduct, Plaintiff sustained, and continues to sustain, injuries
       including pain and suffering.
Count X -- State Law Claim
Civil Conspiracy
    174.        Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
    175.        As described more fully in the preceding paragraphs, Defendants, acting in concert with
       other known and unknown co-conspirators, conspired by concerted action to accomplish an
       unlawful purpose by unlawful means.
    176.        In furtherance of the conspiracy, Defendants committed overt acts and were otherwise
       willful participants in joint activity.
    177.        The misconduct described in this Count was undertaken with malice, willfulness, and
       reckless indifference to the rights of others.
    178.        As a proximate result of Defendants' conspiracy, Plaintiff suffered damages, including
       severe emotional distress and anguish, as is more fully alleged above.
Count XI -- State Law Claim
Intentional Infliction of Emotional Distress
    179.        Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
    180.        The acts and conduct of the Defendants as set forth above were extreme and outrageous.
       The Defendants intended to cause, or were in reckless disregard of the probability that their
       conduct would cause, severe emotional distress to Plaintiff, as is more fully alleged above.
    181.        Said actions and conduct did directly and proximately cause severe emotional distress to
       Plaintiff, and thereby constituted intentional infliction of emotional distress.
    182.        The misconduct described in this Count was undertaken with malice, willfulness, and
       reckless indifference to the rights of others.
    183.        As a proximate result of Defendants' wrongful acts, Plaintiff suffered damages, including
       severe emotional distress and anguish, as is more fully alleged above.
Count XIII - State Law Claim
    184.       Each of the Paragraphs of this Complaint is incorporated as if restated fully herein.
    185.       In committing the acts alleged in the preceding paragraphs, each of the Defendants were
       members of, and agents of, the Dane County Zoning Department acting at all relevant times
       within the scope of employment and under color of law.
    186.       Defendants Dane County is liable as principal for all torts committed by its agents.
Count XII - State Law Claim


                                                   19
       Case: 3:19-cv-00345-wmc Document #: 1 Filed: 04/30/19 Page 20 of 20



Indemnification
    187.        Each of the Paragraphs of this Complaint is incorporated as if restated fiilly herein.
    188.        Wisconsin law provides that public entities are directed to pay any tort judgment for
       compensatory damages for which employees are liable within the scope of their employment
       activities.
    189.        The Defendants are or were employees of the Dane County, who acted within the scope
       of their employment in committing the misconduct described herein.


WHEREFORE, Plaintiffs, JULIA AND THOMAS WILLAN, respectfully request that this Court enter
judgment in their favor and against
Defendants, COUNTY OF DANE, JOE PARISI, TODD VIOLANTE, ROGER LANE, PAM ANDROS,
SARAH JOHNSON awarding compensatory damages, costs, and attorneys' fees, along with punitive
damages against each of the individual Defendants in their individual capacities, as well as any other
relief this Court deems appropriate.


JURY DEMAND
Plaintiffs, JULIA AND THOMAS WILLAN hereby demands a trial by

jury pursuant to Federal Rule of Civil Procedure 38(b) on all issues so triable.


RESPECTFULLY SUBMITTED:




PRO SE PlaintiffS




                                                     20
